


110 HR 2013 IH: Toy Gun Marking Improvement

U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2013
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2007
			Mrs. Blackburn (for
			 herself, Mr. Gordon of Tennessee,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. David Davis of Tennessee, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide a technical correction to the Federal
		  preemption of State or local laws concerning the markings and identification of
		  imitation or toy firearms entering into interstate commerce.
	
	
		1.Short titleThis Act may be cited as the
			 Toy Gun Marking Improvement
			 Act.
		2.Preemption of
			 State or local laws concerning the markings and identification of imitation or
			 toy firearmsSection 4(g) of
			 the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001(g)) is
			 amended by striking which provide for markings and all that
			 follows through firearm developed prior to 1898; or and
			 inserting the following:
			
				relating to markings,
			 identification, or sale of toy, look-alike, and imitation firearms. No State or
			 local subdivision shall—(1)prohibit the sale
				or manufacture of any look-alike, nonfiring, toy or collector replica of an
				antique firearm developed prior to 1898;
				or
				.
		
